Atkinson, J.
1. A decree rendered in an equity suit- by a wife against hér husband, wherein the wife was declared to be entitled to the possession of certain land, and the husband was perpetually enjoined from interfering therewith, operates against the husband personally; but it can not be invoked as a ground for the dismissal of a statutory claim subsequently interposed by his children acting through- him as next friend, where the land is levied on under a fi. fa. against the wife.
2. It was erroneous to dismiss the claim.

Judgment reversed.

All the Justices concur, except Fish, G. J., absent.